Dunbar, C. J.
(dissenting) — It is inconceivable to me that that portion of the contract providing for stipulated damages was made with reference to any affirmative action on the part of the railway company, or that it ever entered into the mind of either party to the contract that the railway company would do so unusual a thing as to purposely break down or blow up the structure which was the subject of the contract and which it had so firmly bound itself to maintain. The majority seem to think that, because the deed was revocable for certain breaches of the contract, and because this provision was twice inserted and the provision in relation to liquidated damages was inserted but once, the first provision in some measure weakens the force and changes the otherwise obvious construction of the latter clause. I think there is nothing whatever inconsistent between the two provisions, and that the obligation to maintain, instead of being inconsistent, is a basis for the contract for liquidated damages. It can readily be seen that the main solicitude on the part of respondents was to be protected against an interference in any way with their logging operations. And according to the contract, if it appeared that the railway company was not taking the precautionary measures provided for, and danger to the operation of the logging business was threatened, it was within the power of the respondents to avert that threatened danger by revocation. That was only one of the *46rights they had under the contract. But it was not their bounden duty to keep a surveillance over the railway company in this regard. They had the right of revocation, but they had the further right to compensation in case the bridge was not safely maintained and injury resulted. It seems to me that the plain provisions of the liquidated damage contract have been destroyed by a strained construction of the first provisions of the contract. I therefore dissent.